TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00030-CR


David Wayne Casey, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY

NO. F-0036978-SH, HONORABLE JANICE L. WARDER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was originally due February 4, 2003.  On February
24, 2003, the district court ordered the reporter to prepare the record at no cost to appellant.  On
March 19, 2003, this Court notified the reporter that the record was due no later than April 24, 2003. 
On May 27, 2003, this Court ordered the filing of the record no later than June 20, 2003, but did not
correctly name the reporter.  The reporter's record still has not been received.
The court reporter for the Criminal District Court of Dallas County, Ms. Mary Belton,
is ordered to tender the reporter's record for filing in this cause no later than August 22, 2003.  No
further extension of time will be granted.  If she fails to comply with this order, Ms. Belton will be
ordered to show cause why she should not be held in contempt of this Court.

It is ordered July 25, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish